Citation Nr: 1521544	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other than service-connected generalized anxiety disorder to include irritability and mood swings.

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserves with a period of inactive duty for training from April 1989 to December 1989 and active duty from November 1990 to June 1991, during which time he served in Southwest Asia in support of Operation Desert Shield/Storm.  His awards and decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In his June 2013 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In a November 2013 letter he was notified at his current address of record that his requested hearing was scheduled for January 2014.  However, the Veteran did not appear for the scheduled hearing, has failed to provide good cause for his failure to appear, and has not requested rescheduling of the hearing.  

The Board observes that in addition to the paper claims file, electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files are also associated with this case.  The VBMS file contains only a January 2015 Appellant's Brief submitted by the Veteran's representative.  A review of the documents in Virtual VA reflects that VA records dated from April 2010 to April 2013 are included therein; otherwise, the record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board notes that a statement of the case was issued in March 2013, which considered VA treatment records dated through March 18, 2013.  However, such does not include consideration of an April 26, 2013 record relating to the Veteran's complaints of shoulder problems.  Even so, as such claim is being remanded the agency of original jurisdiction (AOJ) will have the opportunity to consider such record in the readjudication of the Veteran's right shoulder claim.  

The issues of entitlement to service connection for right shoulder and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during or prior to the pendency of the claim has a bilateral hearing loss disability as defined by VA regulations been shown.

2.  At no time during or prior to the pendency of the claim, has a diagnosis of an  acquired psychiatric disorder, to include PTSD, other than service-connected generalized anxiety disorder to include irritability and mood swings, been shown.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, other than service-connected generalized anxiety disorder to include irritability and mood swings, are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in October 2010 and February 2011, sent prior to the initial unfavorable rating decision issued in April 2011, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records (SPRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained to support these claims.  

The Veteran was afforded a VA examination regarding his claims decided herein in August 2010, September 2010, and March 2011.  The Board finds that such VA examinations are adequate to decide the issues as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and audiological and mental status examinations, as appropriate.  In this regard, the Board notes that such examinations fails to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations or an acquired psychiatric disorder, to include PTSD, other than service-connected generalized anxiety disorder.  Therefore, there is no need for a nexus opinion regarding such issues.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

By virtue of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  That statute provides, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral hearing loss in July 2010.  He contends that hearing loss is attributable to acoustic trauma sustained during the course of his service, including combat service and has requested consideration of this theory of entitlement.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The record reflects that the Veteran served in the United States Marine Corps Reserves with a period of INACDUTRA from April 1989 to December 1989 and active duty from November 1990 to June 1991.  During the first service period, audiological testing conducted in January 1989 and April 1989 was entirely normal.  Testing conducted in December 1989 was also entirely normal in the right ear, but showed significant downward shifting and hearing deficit in the left ear at every level from 500 through 4,000 Hertz.  There is no record of any audiometric tests conducted during the Veteran's second period of service. 

In August 2010, a VA audiological examination was conducted and the claims file was reviewed.  The Veteran reported sustaining military noise exposure from tanks, artillery, small arms, and mortar explosions.  He also gave a 6 year history of post-service noise exposure from a manufacturing job, with hearing protection.  Puretone thresholds, in decibels, for the pertinent frequencies, in Hertz, were as follows: right ear: 500 Hertz - 5 decibels; 1,000 Hertz - 10 decibels; 2,000 Hertz - 10 decibels; 3,000 hertz - 25 decibels 4,000 Hertz - 20 decibels; left ear: 500 Hertz - 10 decibels; 1,000 Hertz - 10 decibels; 2,000 Hertz - 5 decibels; 3,000 Hertz - 10 decibels; 4,000 Hertz - 20 decibels.  Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 96 percent in the left ear.  Hearing within normal limits with excellent word recognition scores bilaterally was assessed.  

In March 2011, a second VA audiological examination was conducted and the claims file was reviewed.  The Veteran reported sustaining military noise exposure from tanks, artillery, small arms, and mortar explosions.  He also gave a 6 year history of post-service noise exposure from a manufacturing job, with hearing protection.  Puretone thresholds, in decibels, for the pertinent frequencies, in Hertz, were as follows: right ear: 500 Hertz - 10 decibels; 1,000 Hertz - 10 decibels; 2,000 Hertz - 10 decibels; 3,000 hertz - 25 decibels 4,000 Hertz - 25 decibels; left ear: 500 Hertz - 10 decibels; 1,000 Hertz - 10 decibels; 2,000 Hertz - 5 decibels; 3,000 Hertz - 10 decibels; 4,000 Hertz - 15 decibels.  Speech recognition scores based on the Maryland CNC Test were 94 percent bilaterally.  Hearing within normal limits with excellent word recognition scores bilaterally was assessed.  

Here, the Veteran has reported experiencing significant noise exposure/acoustic trauma in conjunction with his combat service.  In light of the Veteran's combat status, his assertions in this regard are consistent with the time, place, and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Thus, he is considered competent to describe his noise exposure during service and-as the Board finds no reason to question the veracity of such assertions-his statements and testimony to this effect are considered credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, STRs reveal some indication of left ear hearing loss shown on a sole occasion in December 1989, with no indication of right ear hearing loss at any time during the Veteran's first period of service.   

However, the probative evidence of record fails to demonstrate a current diagnosis of bilateral hearing loss at any point during the pendency of the claim because testing has not shown puretone thresholds of 40 decibels at any frequency, at 26 decibels or greater three or more frequencies, or speech recognition scores of less than 94 percent.  Audiological testing conducted in both August 2010 and March 2011 failed to reveal evidence of a hearing loss disability as defined under 38 C.F.R. § 3.385.  Given that consistent results were shown by objective testing, the Board finds this evidence competent, reliable, and highly probative.  In the absence of evidence of current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  The Veteran filed a service connection claim for hearing loss in July 2010.  The only objective indication in the file of any hearing loss in shown by testing conducted in December 1989, about 20 years prior to the filing of the claim.  The duty to assist in this case was met, as post-service audiological testing was conducted twice (August 2010 and March 2011) to determine whether a hearing loss disability was shown.  

The Board has considered the Veteran's allegations that he suffers from bilateral hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.   

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, while he is competent to report his noise exposure and current subjective hearing difficulties, he is not competent to evaluate the level of severity with respect to the regulatory criteria which requires technical equipment and testing and medical training as such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Acquired Psychiatric Disorder

The Veteran filed a service connection claim for PTSD in December 2009.  He contends that he has an acquired psychiatric disorder, include PTSD, as a result of his combat duty during military service.   

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

The Board notes that for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-IV. 38 C.F.R. § 4.125(a) (2014).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  The aforementioned changes do not apply to this case, as this was certified to the Board prior to August 4, 2014.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

As indicated previously, the record reflects that the Veteran served in the United States Marine Corps Reserves with a period of INACDUTRA from April 1989 to December 1989 and active duty from November 1990 to June 1991.  The STRs for both periods of service are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder.  The Veteran received a Combat Action Ribbon and, as such, combat status is indicated in this case.  In March 2010, he provided accounts of stressors during service.  He reported that in January 1991, he was threatened by a scud missile attack.  He also indicated that while participating in combat in February 1991, a fellow infantry Marine was wounded by a land mine and an Iraqi soldier was killed.    

Therefore, as the Veteran engaged in combat with the enemy as evidenced by his receipt of that decoration, and stressors he reported in March 2010 are related to that combat and consistent with the circumstances, conditions, or hardships of the Veteran's service; therefore, his stressors are considered verified.  However, as discussed below, the Veteran does not have a current diagnosis of PTSD or any other diagnosed acquired psychiatric disorder other than his already service-connected anxiety disorder.  

The Veteran was seen by VA in March 2010, at which time a PTSD screen was positive but PTSD was not clinically diagnosed.  

In September 2010, a VA examination was conducted to evaluate the Veteran's service connection claim for PTSD.  The Veteran's STRs, DD214, VA records and claims file to include the 2010 stressor statements, were reviewed.  The examiner noted that the Veteran had been seen at VA in April 2010 at which time anxiety disorder was diagnosed, and by VA telepsychiatry in May 2010 at which time cyclothymia was assessed.  It was noted that VA records were negative for a PTSD diagnosis.  Generalized anxiety disorder was diagnosed and the examiner etiologically linked this to the Veteran's active duty combat experiences.  The examiner specifically found that the criteria for a PTSD diagnosis were not met, as the required three or greater Criterion C, numbness and avoidance criteria, were not shown.  

VA records show that later in September 2010, a psychological assessment revealed diagnoses of rule-out PTSD (reported by patient), cyclothymia by history, and anxiety disorder not otherwise specified.  Additionally, assessments of anxiety disorder and sub-clinical PTSD were made in a subsequent September 2010 record.  The Veteran was seen for a psychosocial assessment in January 2011  At that time, the Veteran reported being treated for PTSD.  The clinician commented that there was no PTSD evaluation or diagnosis in the records.  A subsequent February 2011 record reflects diagnoses of alcohol abuse in remission and anxiety versus PTSD.  It was recommended that the Veteran do a PTSD assessment later that month; however, such record only shows an assessment of alcohol abuse in remission.

In an April 2011 rating decision, service connection was established for generalized anxiety disorder, effective December 2009.  

The Board finds that the preponderance of the evidence is against a finding that a clinical diagnosis of an acquired psychiatric disorder, to include PTSD conforming to the definition found under DSM-IV, has been made at any time during, or prior to, the pendency of his claim.  The Board acknowledges that VA records contain mentions of PTSD, in the context of the Veteran's reports of treatment for PTSD and references to "sub-clinical" PTSD.  However, the fact remains that no post-service records or examinations reports reflect that the DSM-IV criteria for a diagnosis of PTSD have been met at any time since the Veteran filed his service connection claim for PTSD in 2009, or even prior thereto.  Furthermore, while cyclothymia was reportedly diagnosed in May 2010, subsequent records show that such was only noted by history and, moreover, the September 2010 VA examiner, while taking note of such diagnosis, determined that the only psychiatric diagnosis to meet the DSM-IV criteria was generalized anxiety disorder. 

In this regard, the Board affords great probative weight to the September 2010 VA examiner's determination that the only currently diagnosed psychiatric disorder was generalized anxiety disorder.  In regard to PTSD, he specifically determined that the criteria for a PTSD diagnosis were not met as the required three or greater Criterion C, numbness and avoidance criteria, were not shown.  The examiner's determination that generalized anxiety disorder was the only acquired psychiatric disorder found to be present was predicated on an interview with the Veteran; a review of the record, to include his STRs and post-service treatment records, and a mental status examination.  The diagnosis offered by the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the DSM-IV clinical requirements for diagnosing PTSD.  Therefore, such determination is highly probative.  

With regard to cyclothymia, as indicated previously, while such was diagnosed in May 2010, such a diagnosis was provided over the telephone, without the benefit of an in-person assessment, and subsequent psychological assessments determined that such was no longer the appropriate diagnosis, as indicated by the notation that the Veteran had cyclothymia by history.  Furthermore, the highly probative determination of the September 2010 VA examiner, who, as previously discussed, noted such diagnosis, ultimately provided a diagnosis of generalized anxiety disorder based on a complete review of the Veteran's history and current mental status examination.  Further, no other evidence of record reflects that at any time during, or prior to the pendency of the claim, a DSM-IV diagnosis of PTSD was made.  See McClain, supra; Romanowsky, supra.

The Board has also considered the Veteran's assertion that he has an acquired psychiatric disorder, to include PTSD, other than service-connected generalized anxiety disorder to include irritability and mood swings, related to his combat service.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Here, as the question of whether the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, other than service-connected generalized anxiety disorder to include irritability and mood swings, is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Specifically, the diagnosis and etiology of a psychiatric disorder requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  Moreover, a psychiatric diagnosis of PTSD must conform to the standards of the DSM IV.  See 38 C.F.R. 
§ 4.125.  Therefore, the Veteran is not competent to offer an opinion on such a complex medical matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Thus, where, as here, there is no competent, probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

For all the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, other than service-connected generalized anxiety disorder to include irritability and mood swings, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, other than service-connected generalized anxiety disorder to include irritability and mood swings, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the claimed right shoulder disorder, the record reflects that additional relevant evidence was added to the electronic file subsequent to the issuance of the March 2013 statement of the case.  Specifically, records were added to the file which indicate that the Veteran was seen for an evaluation on April 26, 2013, at which an assessment of joint arthralgias was made and it was noted that the Veteran complained of bilateral shoulder pain with a history of degenerative changes of subscapularis tear (left shoulder only).  Arguably, this evidence is pertinent to the claim, as it relates to the element of current disability.  

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. §19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, as the evidence added to the file since the March 2013 statement of the case is pertinent, this case must be returned to the AOJ for consideration of that evidence in conjunction with the service connection claim for a right shoulder disorder.   

Regarding the service connection claim for a back disorder, the STRs show that on June 15, 1992, the Veteran was treated for low back pain assessed as low back strain and low muscle strain.  A record of June 18, 1992 documents improving low back strain.  The Veteran maintains that this treatment occurred while he was on ACDUTRA from June 6 to 21, 1992 in 29 Palms, California.  In this regard, his SPRs verify that he was, in fact, on duty at such time in such location; however, they do not show whether such duty was ACDUTRA or INACDUTRA.  The Board notes that, in this case, the status from June 6 to 21, 1992, is not critical to the disposition of the case, as the disability at issue involves a claimed injury.

The Board further finds that a remand in this case is also warranted to ensure that the file contains a complete and adequate VA examination report addressing the claimed right shoulder and low back disorders.  During the November 2010 VA examination, the Veteran largely complained of left shoulder problems, and it was noted that he had no right shoulder symptoms.  STRs of December 1990 and May 1991 document right shoulder pain, and right shoulder pain is again documented in an April 2013 VA record.  Essentially, the questions of whether a current right shoulder disability exists and if so, whether it is at least as likely as not etiologically related to service, have not been adequately addressed. 

With respect to the claimed low back disorders, STRs reflect that the Veteran sustained a low back injury, assessed as muscle strain in June 1992.  When examined in July 2010 he complained of back problems, with an onset of 1992.  Right sacroiliac dysfunction and degenerative changes of the lumbar spine were diagnosed.  The examiner opined that degenerative disease was not consistent with the Veteran's history or presentation and determined that this was incidental to his age and not related to right sacroiliac dysfunction.  However, service etiology was never actually addressed.  

Therefore, for the foregoing reasons, the Board finds that the Veteran should be afforded new VA examinations so as to determine the current nature and etiology of his claimed right shoulder and lumbar spine disorders.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his claims for service connection for right shoulder and lumbar spine disorders that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims remaining on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from April 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right shoulder and low back disorders.  The examiner should review the record and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the disorders, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

(A) Provide a diagnosis relating to the Veteran's claimed right shoulder and low back disorders.  If no diagnosis is warranted, explain the reasons why.

(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any currently diagnosed right shoulder and/or low back disorder had its onset during service, or is otherwise etiologically related to service, to include the period of service extending from June 6 to 21, 1992.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that lay reports, to the extent made, must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

A complete rationale should be given for any opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the Veteran's service connection claims for right shoulder and low back disorders, to include review of the evidence added to the file since the issuance of the statement of the case in March 2013 and review of the evidence in his Virtual VA/VBMS files.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


